 1 McGREGOR W. SCOTT
   United States Attorney
 2 LYNN TRINKA ERNCE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for the United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No. 2:19-MC-00057 MCE KJN

12               Plaintiff,                              ORDER ON
                                                         STIPULATION TO CONTINUE HEARING
13                            v.                         DATE AND BRIEFING SCHEDULE

14   SURJIT SINGH,                                       Criminal Case No.: 2:13-CR-00084-GEB

15               Defendant and Judgment Debtor.          Old Date:    June 13, 2019
                                                         Time:        10:00 a.m.
16                                                       Courtroom:   25
     BANK OF AMERICA, N.A.,                              Judge:       Hon. Kendall J. Newman
17
     (and its Successors and Assignees)                  New Date:    August 1, 2019
18                Garnishee.                             Time:        10:00 a.m.
                                                         Courtroom:   25
19                                                       Judge:       Hon. Kendall J. Newman

20

21                                                   Recitals

22          1.     On May 6, 2019, Beera Kaur requested a hearing on the United States of America’s

23 Application for Writ of Garnishment and, on May 30, 2019, she filed her Additional Briefing in

24 Opposition to Writ. ECF 10, 12.

25          2.     Kaur asserts that she is not married to defendant Surjit Singh, which is contrary to the

26 United States’ information and belief. The United States needs time to investigate Kaur’s assertion
27 including, but not limited to, by taking her deposition.

28

      STIPULATION TO CONTINUE HEARING DATE           1
30    AND BRIEFING SCHEDULE; PROPOSED ORDER
 1          3.      To allow time for the United States to investigate and take Kaur’s deposition before

 2 formulating its response and filing its brief, the parties have agreed to request that the Court reschedule

 3 the hearing and the deadline for the United States’ brief.

 4                                                  Stipulation

 5          WHEREFORE, the United States and Beera Kaur, through their respective counsel, stipulate and

 6 agree that the hearing shall be continued from June 13, 2019, at 10:00 a.m., to July 25, 2019, at 10:00

 7 a.m., and that the United States’ brief shall be due on July 18, 2019.

 8                                                        Respectfully Submitted,

 9 Dated: June 6, 2019                                    McGREGOR W. SCOTT
                                                          United States Attorney
10
                                                           /s/ Lynn Trinka Ernce
11                                                        LYNN TRINKA ERNCE
12                                                        Assistant United States Attorney

13 Dated: June 6, 2019
                                                           /s/ Michael E. Mechill (as authorized on 6/6/2019)
14                                                        MICHAEL E. MECHILL
                                                          Attorney for Beera Kaur
15

16

17                                                ORDER
18          The Court has reviewed the parties’ stipulation. Unfortunately, the Court is unavailable for
19 a hearing July 25. The Court will therefore continue the hearing to the next available date for civil

20 motions, August 1, 2019, at 10:00 a.m.

21 IT IS SO ORDERED.

22 DATED: JUNE 11, 2019

23

24 SD, sing57

25

26
27

28

      STIPULATION TO CONTINUE HEARING DATE            2
30    AND BRIEFING SCHEDULE; PROPOSED ORDER
